Citation Nr: 0326504	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  96-37 136A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals decisions of July 1990 and July 1998.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The moving party had active duty from February 1966 to 
January 1968 and from August 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") pursuant to a motion from the 
veteran for revision or reversal of the above-noted Board 
decisions on the grounds of clear and unmistakable error 
(CUE).  



FINDING OF FACT

The Board's July 1990 decision was not supported by evidence 
clearly indicating that post-traumatic stress disorder (PTSD) 
had undergone sustained improvement, or that if such 
improvement was present, it would reasonably be certain to be 
maintained under the ordinary conditions of life. 


CONCLUSION OF LAW

Clear and unmistakable error is present in the Board's July 
1990 decision denying reinstatement of a 100 percent 
disability rating for PTSD, and restoration of a 100 percent 
for the moving party's PTSD is warranted for the period from 
June 1, 1987 to August 1, 1994.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The moving party in this matter proffers several assertions 
of clear and unmistakable error by various VA entities 
throughout the time since his discharge from active military 
service in February 1975.  

For the sake of clarity in this decision, and because the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction, the Board will briefly 
review the relevant procedural history of this matter, review 
the applicable law, and proceed to its analysis of the 
motion.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  


Procedural Background

The record reflects that in February 1968, the moving party 
was honorably discharged from active service.  Although the 
moving party reenlisted for active duty in August 1972, he 
absented himself from his place of duty on two occasions 
and was discharged at his request in lieu of court martial in 
February 1975.  For the latter period of service, the moving 
party received a discharge under other than honorable 
conditions, which was upgraded to an honorable discharge by 
action of the Army Discharge Review Board in July 1981.  

By application received in April 1978, the moving party 
sought non-service-connected pension benefits.  By rating 
decision dated in September 1978, the claim was denied.  

By application received on July 25, 1979, the moving party 
sought service connection for, among other disabilities, a 
disorder then characterized as a combat- induced psychosis.  
By rating decision dated in September 1980, service 
connection for the claimed disorder was denied on the basis 
that the disorder had not manifested either in service or 
within one year of his honorable discharge from active duty 
in February 1968.  In due course of appellate proceedings, by 
Board decision dated in December 1981, service connection for 
post-traumatic stress disorder was granted.  The RO assigned 
the moving party a 100 percent disability rating by decision 
dated in February 1982, effective in July 1979.    

By application received in January 1982, the moving party 
sought an earlier effective date for the grant of service 
connection for PTSD.  He argued that his April 1978 
application for non-service-connected pension benefits was 
also one for service-connected compensation for the 
psychiatric disorder.  By decision dated in March 1983, the 
Board denied the benefit sought.  


The record reflects that upon reconsideration of the Board's 
decision by an enlarged panel of the Board in June 1984, it 
was found that the March 1983 Board decision did not contain 
obvious error.  Upon reconsideration of the Board's June 1984 
decision by an enlarged panel of the Board in January 1990, 
it was found that the June 1984 Board decision did not 
contain obvious error.  

By rating decision dated March 3, 1987, the moving party's 
service-connected disability rating for PTSD was reduced to 
70 percent, effective June 1, 1987.  In due course of 
appellate proceedings, the Board found by decision dated in 
July 1990 that the reduction of the moving party's disability 
rating was warranted.  

By application received on August 1, 1994, the moving party 
sought an increased disability rating for PTSD.  By decision 
dated in July 1998, the Board granted the benefit sought.  By 
decision dated in August 1998, the RO assigned an effective 
date of August 1, 1994, for the 100 percent disability 
evaluation.   

By application received in July 2002, the moving party sought 
an earlier effective date for the 100 percent disability 
rating.  In substance, the moving party argues that he should 
be entitled to a total disability evaluation based upon 
individual unemployability for the period from June 1, 1987, 
through August 1, 1994.   

The Applicable Law

As will be set forth below, the law vests the Board with 
original jurisdiction to determine whether clear and 
unmistakable error exists in a prior final Board decision; 
the shape and expanse of that review is controlled by statute 
and regulations.  Motions for review of prior Board decisions 
on the grounds of clear and unmistakable error are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), 
the motion alleging clear and unmistakable error in a prior 
Board decision must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  See Disabled American 
Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  

The provisions of 38 C.F.R. § 20.1403 define what constitutes 
clear and unmistakable error and what does not, and provides 
as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. (1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for Board 
decisions issued on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes 
relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such 
record was transferred to the Board for review in 
reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.



(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence. A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of clear and 
unmistakable error, the definition of clear and unmistakable 
error was based on prior rulings of the appellate courts.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "clear 
and unmistakable error."  Indeed, as was discussed in the 
notice of proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 
27536 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of clear and unmistakable 
error." 143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of clear and unmistakable 
error in prior Board decisions based on years of prior Court 
decisions regarding clear and unmistakable error.  See 
Disabled American Veterans et. al. v. Gober, supra.

As to such prior caselaw which is pertinent to this matter, 
it was held that clear and unmistakable error arises in 
situations where "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made."  Id.; see also Olson v. Brown, 
5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  

It was also observed that "[a] determination that there was 
'clear and unmistakable error' must be based on the record 
and the law that existed at the time of the prior 
. . . decision."  Russell, 3 Vet. App. at 314; see Crippen 
v. Brown, 9 Vet. App. 412, 418 (1996).  

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App.  233, 
235-236 (1993).

The Court has further defined "clear and unmistakable error" 
to mean an administrative error during the adjudication of 
the claim; that is, the VA's failure to apply correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See generally Wipprecht v. Derwinski, 2 Vet. 
App. 131, 132 (1992); Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The Court has recognized 
that a claimant seeking to obtain retroactive benefits by 
proving that the VA has made a "clear and unmistakable error" 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of clear and 
unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the asserted error of law or fact would 
compel later reviewers to the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Elkins v. Brown, 8 
Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. App. 52, 
57 (1996).  

Law inapplicable to Board CUE claims

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law in November 2000.  The VCAA, 
among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify veterans and 
their representatives of any information or evidence 
necessary to substantiate their claims.  However, the VCAA is 
not applicable to claims of CUE, since CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001).  

The Board notes that the July 1990 Board decision in question 
here was issued prior to any relevant precedential decisions 
by the Court.  Holdings of the Court do not have retroactive 
effect unless specifically determined to have such effect, 
but rather are binding on pending claims and claims filed 
only after the date of the Court decision.  Generally, see 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991); see also 
Berger v. Brown, 10 Vet. App. 166, 170 (1997) [opinions of 
the Court that formulate a new interpretation of law 
subsequent to a final VA decision cannot be basis of CUE 
claim].  Review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed at the time that the challenged decision was made.  
See 38 C.F.R. § 20.1403(b)(1); see also Russell, supra.  
Therefore, the Board will confine its review to the record as 
it existed at the time the July 1990 decision was 
promulgated.  

Given the rigorous nature of CUE, the "benefit of the 
doubt" rule of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does not apply to 
clear and unmistakable error claims.  See 38 C.F.R. 
§ 20.1411(a).

Analysis

As an initial matter, the Board must first determine whether 
the moving party has properly alleged a claim of clear and 
unmistakable error as to the specified Board decisions.  As 
is noted above, the failure to do so results in a dismissal 
of the motion without prejudice to the moving party to 
refile.  38 C.F.R. § 20.1404(b); Simmons v. Principi, 17 Vet. 
App. 104 (2003).

The Board has carefully reviewed the moving party's written 
submission, and although he articulates approximately 36 
separate "errors" and "arguments" (see moving party's 
brief, pages 9-12 [containing 7 numbered  "errors"] and 
pages 20-58 [containing 29 "arguments"]) his contentions 
may be summarized into four general categories - three of 
which do not constitute valid assertions of clear and 
unmistakable error. 

First, the moving party argues that at various points 
subsequent to his receipt of an honorable discharge from 
active service, he has submitted or VA should have recognized 
the submission of various informal claims of entitlement to a 
total disability evaluation based on individual 
unemployability.  Moving party's brief, pages 9, 11, 12, 29, 
39, 44, 45, 47, 52.  The moving party further contends that 
various claimed errors on the part of ROs relative to their 
interpretation of his upgraded discharge prejudiced the 
processing of his claims.  Moving party's brief, pages 20, 
24, 27

Such assertions in the foregoing two categories do not 
constitute valid claims of clear and unmistakable error.  
Essentially, they do not (1) allege specific error, nor do 
they (2) specify how the result would have been manifestly 
different, had the asserted claims been recognized as the 
moving party presently alludes to.  Fugo, 6 Vet. App. at 43.  


The third general category of the moving party's challenge 
involves allegations that  claimed errors made by the service 
department render his discharge unlawful.  Moving party's 
brief, pages 21, 24.  Such allegations also do not constitute 
valid assertions of clear and unmistakable error as to any 
Board decision, because VA is without authority to alter any 
findings of the service department, and it is without 
jurisdiction as to those matters.  See, e.g., Soria v. Brown, 
118 F.3d 747, 749 (Fed.Cir. 1997); Spencer v. West, 13 Vet. 
App. 376, 380 (2000).    

However, in the moving party's fourth contention, he 
specifically attacks the Board's July 1990 decision as 
fatally flawed due to the failure to properly consider 
applicable regulatory provisions and mischaracterization of 
the presented issue.  Moving party's brief, page 10, 40.  

The Board observes in passing that although the moving party 
also alleges numerous errors committed by the RO in the March 
1987 reduction of his assigned disability rating from 100 to 
70 percent, (i.e., the rating decision reviewed by the 
Board's July 1990 decision), because the Board reviewed the 
RO's action, any actions by the RO are, as a matter of law, 
not open to a challenge of clear and unmistakable error as 
they have been subsumed by the Board's decision.  Moving 
party's brief, pages 9, 33, 34, 35, 36; see, e.g., Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995) (Holding that a BVA 
decision subsumed an RO decision that was the subject of the 
appeal to the Board that produced that BVA decision), 
Landicho v. Brown, 7 Vet. App. 42, 52 (1994) (claim to reopen 
RO denial of service-connection claim subsumed by Board 
decision on same question).  

Having carefully considered the moving party's contentions 
relative to the July 1990 Board decision, the Board presently 
finds clear and unmistakable error therein.  The motion will 
therefore be granted to the extent that the Board will 
reinstate the moving party's 100 percent disability rating, 
effective June 1, 1987. 

The moving party's primary contention is that because a 100 
percent disability rating was in effect for five years, 
certain procedural safeguards were not followed, thus 
rendering the reduction invalid.  The moving party further 
argues that the evidence of record did not support the 
reduction of his service-connected rating.  Moving party's 
brief, pages 9, 31-34. 

As noted above, the record reflects that the moving party was 
evaluated as 100 percent disabled on a schedular basis 
effective July 25, 1979.  The psychiatric disorder was thus 
so rated for over seven years prior to the reduction to 70 
percent effective June 1, 1987.  See Brown v. Brown, 5 Vet. 
App. 413 (1993).  Under then-applicable regulations 
controlling reductions in evaluations, 38 C.F.R. § 3.343(a) 
(1990) provided, in part, that as to continuance of total 
disability ratings:

"Total disability ratings, when warranted by the 
severity of the condition . . . will not be reduced, in 
the absence of clear error, without examination showing 
material improvement in physical or mental condition. 
Examination reports showing material improvement must be 
evaluated in conjunction with all facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under ordinary conditions 
of life, i.e., while working or actively seeking work or 
whether symptoms have been brought under control by 
prolonged rest, or generally, by following a regimen 
which precludes work, and, if the latter, reduction from 
total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 
months)."  

38 C.F.R. § 3.343(a) (1990).  

Under the then-applicable 38 C.F.R. § 3.344(a) pertaining to 
stabilization of disability evaluations and examination 
reports indicating improvement, it was mandated that: 

"Rating agencies will handle cases affected by change 
of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and Department of Veterans 
Affairs regulations governing disability compensation 
and pension. It is essential that the entire record of 
examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is 
full and complete, including all special examinations 
indicated as a result of general examination and the 
entire case history . . . Examinations less full and 
complete than those in which payments were authorized or 
continued will not be used as a basis of reduction. 
Ratings on account of diseases subject to temporary or 
episodic improvement, e.g., manic-depressive or other 
psychotic reaction,...will not be reduced on any one 
examination except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated....Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
be considered whether the evidence makes it reasonably 
certain that the improvement will be maintained under 
the ordinary conditions of life. 

38 C.F.R.§ 3.344(a) (1990) (Italics added). 

Further, under 38 C.F.R. § 3.344(c), it was provided that 
when evaluating disabilities which were likely to improve, 
the provisions of paragraph (a) applied to ratings which have 
continued for long periods at the same level (5 years or 
more). They do not apply to disabilities which have not 
become stabilized and are likely to improve. Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c) (1990).

The Board noted in July 1990 that the moving party had 
undergone VA examinations in December 1986 and March 1988; 
and that other contemporaneous statements from psychiatric 
care providers dated in May and June 1987 were of record.  In 
particular, it was noted that the June 1987 statement 
indicated that the moving party had, albeit with assistance, 
completed and published a book.  It was also noted that an 
individual who had assisted the moving party had provided a 
January 1988 affidavit detailing her assistance.


With application of the provisions of 38 C.F.R. § 3.343(a), 
the Board noted that the December 1986 VA examiner noted the 
moving party was not depressed at the time of his interview, 
and that he had greatly benefited from his psychiatric care.  
The Board noted that although the examiner commented upon the 
moving party's inability to pursue educational endeavors, 
such was attributed to the moving party's inability to be 
subject to "authoritative control."  The December 1986 
examiner, as noted by the Board, also noted that when the 
moving party was "in control," he was assessed as 
demonstrating considerable ability.  

However, the December 1986 examiner also noted that although 
the moving party had then demonstrated improvement, he 
further observed that the moving party's treating physician 
had reported the presence of a "small margin of stability 
and that relapse is a ready possibility."  The December 1986 
examiner also noted that while the moving party had completed 
a text on obtaining governmental benefits, he had done so 
only with "considerable effort" on his own part, as well as 
"extensive coordinated participation" of several others.  

On this review, the December 1986 VA examiner's report 
appears to be the sole medical indication of the moving 
party's psychiatric improvement, and that all other 
approximately contemporaneous evidence indicates that the 
moving party's remission of symptoms was not sustained.  In a 
March 1986 affidavit, John P. Wilson, Ph.D., indicated that 
the moving party's psychiatric condition was characterized by 
marked fluctuation - although periodically achieving success 
in some endeavors, there was "never any period of time when 
[the moving party] has been free of the effects of PTSD and 
not totally disabled by it."  In a February 1988 report, Dr. 
Wilson reiterated his previous observations, and added that 
the moving party was then manifestly and demonstrably unable 
to obtain or retain employment.  He noted that the moving 
party was isolated in the community, and was characterized by 
an obsession with his military experiences and immature 
behaviors.  


Similarly, in an April 1986 VA treatment note, a psychiatric 
care provider noted that although certain of the moving 
party's adaptive behaviors may have appeared facially to 
suggest recovery and capacity to work, such adjustment was 
"very thin and unstable," and that if the moving party were 
expected to support himself in the usual work setting, he 
would "quickly relapse into his earlier state of 
dysfunction."  

Further, in a March 1988 VA psychiatric examination report, 
it was noted that the moving party had little contact with 
family members; difficulty maintaining relationships and 
achieving intimacy and that he "remain[ed] unable to hold 
employment."  (Italics added).  

In these circumstances, the Board is of the opinion that a 
clear and unmistakable error is present in its July 1990 
decision, which denied the moving party reinstatement of a 
100 percent disability rating for PTSD.  The Board's present 
finding is not that there exists a difference of opinion in 
the weighing of evidence - instead, it appears that there was 
no evidence to support a finding that the moving party's 
condition had permanently improved.  

Although the December 1986 VA examination indicates that the 
moving party had experienced temporary improvement, such 
clearly did not indicate "sustained improvement" nor was 
there any evidence which made it "reasonably certain that 
the improvement will be maintained under the ordinary 
conditions of life" as mandated by 38 C.F.R. § 3.344(a).  
The results of that examination were, at best, neutral to the 
veteran's claim.  The examiner did not state that the veteran 
was capable of employment and in fact recognized the 
notations in the treating records that the veteran's 
stability was somewhat precarious.  

In essence, the Board took the ambiguous 1986 VA examination, 
interpreted it unfavorably to the veteran as indicating that 
the veteran's PTSD did not render him unemployable, further 
ignored the fact that even as so interpreted the statement 
did not address the impact of all of the veteran's 
disabilities on his employability, and finally used the 
statement as a cornerstone of its decision to support 
severance of the total rating.  The Board then clearly 
misinterpreted the evidence when it stated that the other 
evidence of record supported the 1986 findings of 
improvement, including the later 1988 examination.  To the 
contrary, all the other evidence of record, including the 
1988 examination, stated that the veteran was totally 
disabled.  The latter examiner specifically noted that the 
moving party remained unemployable - a condition not 
commented upon by the December 1986 examiner.  

The Board's July 1990 denial was supported by inference and 
innuendo, not facts.  As an example, the Board concluded the 
fact that the veteran was able to complete a book project 
meant he was capable of employment, while the evidence stated 
this was only done with considerable assistance from others.  

A review of the record as of July 1990 thus demonstrates that 
there was no medical or other evidence which indicated that 
the veteran's PTSD had undergone sustained improvement, or 
that if such improvement was present, it would reasonably be 
certain to be maintained under the ordinary conditions of 
life.  In fact, all of the evidence that specifically 
addressed the matter indicated the opposite.  That is, 
although the 1986 VA examination arguably showed some 
improvement in symptoms, this was not "sustained," in that 
all the later medical evidence showed deterioration, and, 
even if improvement was shown, it was clearly not sustainable 
under the ordinary conditions of life when there was medical 
evidence stating the veteran only functioned well in certain 
situations (when he was in control) and that his then-current 
stability was tenuous.

Ordinarily, any argument with the way the Board evaluates the 
evidence amounts to a mere disagreement with the Board's 
weighing of the facts, and does not rise to CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) [CUE is more than more than a simple 
disagreement as to how the facts were weighed or evaluated].  
However, the heart of this case is not a mere quibble over 
the Board's weighing of conflicting evidence.  Rather, the 
concern here is whether there was any evidence supporting the 
Board's conclusion that the veteran's condition had improved 
to the point he was employable.  

The one element of this case that is incontrovertible is the 
absence of any objective evidence which is sufficient to 
support the 1990 Board finding that the veteran's PTSD had 
improved sufficient to reduce the total rating.  With all the 
medical evidence either stating that the veteran was 
unemployable or being neutral in that respect, an objective 
mind looking at the evidence that was of record in 1990 would 
be forced to conclude that the evidence compelled a certain 
outcome.  In other words, it was undebatable that the claim 
should have been granted and his 100 percent rating restored.  

It must be concluded that the Board committed clear and 
unmistakable error by determining that the veteran's PTSD had 
improved to the extent he was employable, when all the 
evidence then of record clearly showed otherwise.  The 
standard for CUE is "whether reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made."  See Russell, 3 Vet. App. at 313.  The 
Board's July 1990 decision was not supported by any evidence 
whatsoever and was therefore not in accordance with law.  
 
The Board is not now second-guessing the July 1990 decision 
by attempting to decide what weight should have been afforded 
the evidence.  Rather, the Board has concluded that there was 
no evidence upon which the Board could have reasonably relied 
in denying the veteran's claim.  If the Board had examined 
all of the facts in adequate depth, it could have only 
concluded that the veteran was incapable of either obtaining 
or retaining employment.  The July 1990 Board decision thus 
was tainted by CUE.  

Finally, the Board observes that at the time of the July 1990 
decision, applicable regulation provided that where the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1990).  
Although the moving party's claim in 1990 was not in the 
nature of a claim for a total disability evaluation based 
upon individual unemployability (rather, it was for 
restoration of a 100 percent schedular rating), the law 
clearly indicated that even if the moving party's psychiatric 
disorder were properly then evaluated as 70 percent disabling 
on a schedular basis, an alternate way to receive a total 
rating was through section 4.16(c) if the disorder precluded 
him from securing or obtaining gainful employment.  The Board 
has a responsibility to consider all potentially applicable 
laws and regulations, and this regulation was clearly 
potentially applicable, in that it provided an alternative 
way to grant a total rating.  However, the Board failed to 
consider this provision, and the 1990 decision was erroneous 
to the extent that it failed to consider applicable law. 

If evidence establishes error, the prior decision shall be 
reversed or revised.  
38 U.S.C.A. 7111; 38 C.F.R. 20.1400.  Accordingly, the claim 
for reinstatement of a 100 percent disability rating for PTSD 
is granted, and a 100 percent rating for the moving party's 
PTSD is warranted for the period from June 1, 1987 to August 
1, 1994.  

Although the moving party also contends that the Board erred 
in its July 1998 decision by failing to recognize that he had 
submitted a claim for a total disability evaluation based 
upon individual unemployability, the Board's present action 
in reinstating the 100 percent disability rating, effective 
in June 1987, moots this contention.  In other words, he is 
being granted the greatest remedy available to him in this 
decision, and a finding of error in the 1998 Board decision 
would afford him no greater benefit.

 







	(CONTINUED ON NEXT PAGE)

ORDER

The motion for revision or reversal of the July 1990 decision 
of the Board of Veterans' Appeals is granted; the 100 percent 
disability rating for PTSD is reinstated, effective June 1, 
1987.  



                       
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




